UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTER ENDED December 31, 2012 COMMISSION FILE NO. 000-30202 FORM 10-Q mPhase Technologies, Inc. (Exact name of registrant as specified in its charter) NEW JERSEY 22-2287503 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) , NORWALK, CT 06854-1711 (Address of principal executive offices) (Zip Code) (203) 838-2741 ISSUER’S TELEPHONE NUMBER INDICATE BY CHECK MARK WHETHER THE REGISTRANT (1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, DURING THE PRECEDING 12 MONTHS (OR FOR SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORT), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. YESx NO o THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE REGISTRANT’S CLASSES OF COMMON STOCK AS OF February 7, 2,801,923,165 SHARES, ALL OF ONE CLASS OF $.01 PAR VALUE COMMON STOCK. mPHASE TECHNOLOGIES, INC. INDEX PAGE PART I FINANCIAL INFORMATION Item 1 Consolidated Balance Sheets June 30, 2012 (Audited) and December 31, 2012 (Unaudited) 3 Unaudited Consolidated Statements of Operations-Three Months Ended December 31, 2011 and 2012 and from October 2, 1996 (Date of Inception) to December 31, 2012 4 Unaudited Consolidated Statements of Operations-Six Months Ended December 31, 2011 and 2012 and from October 2, 1996 (Date of Inception) to December 31, 2012 5 Unaudited Consolidated Statement of Changes in Stockholders’ Equity (Deficit) Six Months Ended December 31, 2012 6 Unaudited Consolidated Statement of Cash Flow-Six Months Ended December 31, 2011 and 2012 and from October 2, 1996 (Date of Inception) to December 31, 2012 7 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures about Market Risk 30 Item 4 Controls and Procedures 30 PART II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6 Exhibits and Reports on Form 8-K 37 Signature Page 39 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Inventory Prepaid and other current assets TOTAL CURRENT ASSETS $ $ Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Due to related parties Accrued Wages Officers Notes payable, related parties Short term notes Accounts Payable and Accrued Expenses-Discontinued Activities Current Portion, Long term convertible debentures Current Portion, Long term debt TOTAL CURRENT LIABILITIES $ $ Long term portion Equipment loan - OTHER OBLIGATIONS CONVERTIBLE TO EQUITY- (Note 3) Convertible debt derivative liability Long term portion of Convertible debentures, net of discount of $128,793 and $24,966 on June 30, 2012 andDecember 31, 2012, respectively COMMITMENTS AND CONTINGENCIES - (Note 4) STOCKHOLDERS' DEFICIT Common stock, par value $.001, 6,000,000,000 shares authorized, 3,666,051,851 and 4,572,923,165 shares issued and outstanding at June 30, 2012 and December 31, 2012, respectively Additional paid in capital Deferred Compensation ) ) Deficit accumulated during development stage ) ) Less-Treasury stock, 13,750 shares at cost ) ) TOTAL STOCKHOLDERS' DEFICIT $ ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 mPHASE TECHNOLOGIES, INC. (A Development Stage Company) Consolidated Statements of Operations 2-Oct-96 (Date of For the Three Months Ended Inception) December 31, December 31, To December 31, (Unaudited) (Unaudited) (Unaudited) REVENUES $ $ $ COSTS AND EXPENSES Cost of Sales Research and Development (including non-cash stock related charges of $0, $0 and $205,733for the three months ended December 31, 2011 & 2012 and inception to date respectively) General and Administrative (including non-cash stock related charges of$167,263, $42,463 and $19,543,557 for the three months ended December 31, 2011 & 2012 and inception to date respectively) Depreciation and Amortization TOTAL COSTS AND EXPENSES OPERATING LOSS $ ) $ ) $ ) OTHER INCOME (EXPENSE) Interest (Expense) Net Reparation, Impairment and Other Income (Expense) 0 0 ) Net Charges related to Convertible Debt ) ) TOTAL OTHER INCOME (EXPENSE) $ $ ) $ ) Loss From Continuing Operations, before Income Taxes $ $ ) $ ) Income (Loss) From Discontinued Operations, Net of Income Taxes of $0 in2011 and 2012, offset by benefit from tax loss carryforwards of $0 in2011 and 2012 (including non-cash stock related charges of $0, $0 and $ 57,515,718for the three months ended December 31, 2011 & 2012 and inception to date respectively) - - ) Income Taxes - - - Net Income (Loss) $ $ ) $ ) Basic Net income (loss) per share from: Continuing Operations $ $ ) Discontinued Operations $
